Citation Nr: 0526606	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  02-15 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to April 1978.

This matter comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO).

The veteran requested a Travel Board hearing, but failed to 
appear.  This case is now before the Board for appellate 
review.

The appeal is REMANDED to the RO for additional development 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

The veteran seeks service connection for hearing loss.  He 
contends that his in-service hearing loss was caused by 
excessive noise on the carrier deck.
The veteran's assertions and service medical records have 
been reviewed.  

A remand is required in order to afford the veteran an 
audiology examination.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Id.

Here, the veteran's service records indicate that he worked 
on a flight line and show that he was found to have mild 
right-sided hearing loss at the time of his separation from 
service.  His April 1978 discharge examination report notes a 
pure tone threshold of 60 decibels at 6000 Hertz.  The 
veteran has also asserted that he has had problems with his 
hearing ever since service.  It is not clear from the current 
record whether he has a current hearing disability within the 
meaning of the law and, if so, whether it may properly be 
attributed to his period of active duty in the military.  
Thus, additional development is needed.  38 C.F.R. § 
3.159(c)(4) (2004).

The veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND, and to cooperate in the development of his case. 
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  38 
C.F.R. §§ 3.158, 3.655 (2004).

This case is REMANDED to the RO via the AMC for the following 
actions:

1.  Schedule the veteran for an 
audiological examination.  
?	The examiner should review the 
claims file and indicate in the 
examination report that the claims 
file has been reviewed.
?	The examiner should conduct 
audiometric testing to determine 
whether the veteran has a current 
hearing disability within the 
meaning of the law.  That is to say, 
whether the auditory threshold in 
any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 
decibels or greater; or whether 
auditory thresholds for at least 
three of those frequencies is 26 
decibels or greater; or whether 
speech recognition scores using the 
Maryland CNC Test are less than 94 
percent.
?	If it is determined that he does 
have such a disability, the examiner 
should offer an opinion as to 
whether it is at least as likely as 
not (i.e., whether it is 50 percent 
or more probable) that the currently 
noted disability can be attributed 
to his period of active military 
service.  A complete rationale 
should be provided.

2.  Thereafter, readjudicate the 
veteran's claims for bilateral hearing 
loss.  If any benefit sought remains 
denied, issue to the veteran an SSOC.  
After the veteran has been given an 
opportunity to respond to the SSOC, the 
claims file should be returned to this 
Board for further appellate review.  

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

